Amended judgment, Supreme Court, New York County (Dominick Viscardi, J.), entered June 15, 2000, which, after a jury verdict in plaintiff’s favor in the amount of $20 million for past pain and suffering and $10 million for future pain and suffering, awarded him damages structured pursuant to CPLR article 50-B, unanimously modified, on the facts, to vacate the award and to order a new trial solely as to damages, and otherwise affirmed, without costs, unless plaintiff stipulates, within 30 days of service of a copy of this order, with notice of entry, to the reduction of the verdict (prior to structuring pursuant to CPLR article 50-B) in the following amounts: past pain and suffering, $3 million, and future pain and suffering, $5 million; and to entry of an amended judgment in accordance therewith.
We affirm judgment as to liability. However, the damages award deviated materially from what is reasonable compensation under these circumstances. Rather, the amounts stated above would provide a more appropriate level of compensation (see Sladick v Hudson Gen. Corp., 226 AD2d 263). Concur— Williams, P.J., Tom, Mazzarelli, Rosenberger and Ellerin, JJ.